Citation Nr: 1342520	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-08 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, claimed as insomnia.

2.  Entitlement to an effective date earlier than December 21, 2011 for entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to April 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Veteran appeared and testified at a videoconference hearing in May 2009 before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the record.

This appeal was previously before the Board in November 2011.  At that time, the Board denied the Veteran's claim of entitlement to a sleep disorder and remanded the claim of entitlement to TDIU.

In September 2012, the RO granted entitlement to service connection for TDIU with an effective date of December 21, 2011.

The Veteran appealed the Board's November 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2013 decision, the Court found that the Board had relied on an inadequate VA examination in denying the claim, vacated the denial, and ordered the Board to remand the claim for an additional VA examination.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran argues that he suffers from a sleep disorder, which is separate from symptoms of his psychiatric disorder.  The Veteran is currently service connected for dysthymic disorder with undifferentiated somatoform disorder (claimed as mental disorder with anxiety and depression).  Symptoms associated with his 50 percent rating include chronic sleep impairment.

Service treatment records include complaints of trouble sleeping and a February 1977 provisional diagnosis of insomnia.

In October 2009, the Board remanded the claim for a VA examination and requested that the examiner assess whether the Veteran suffered from "sleep apnea, or any other sleep disorders," and to determine if any diagnosed sleep disorder was due to service.  During the December 2009 VA examination, the Veteran reported a diagnosis of sleep apnea in service, and then noted that he had not had a diagnosis of sleep apnea but of insomnia.  The examiner reviewed the record, and noted the in-service assessment of insomnia.  The examiner also noted the Veteran was then referred to the mental health clinic for an evaluation of his insomnia, which was not completed.  The examiner noted that the Veteran complained of sleep impairment in February 1977, but was assessed with probable anxiety and depression.  The Veteran was then diagnosed with sleep apnea in 2009.  The examiner opined that the Veteran's obstructive sleep apnea was not caused by, the result of, or began in service.  The examiner noted "he had insomnia or inability to sleep in the military, which appeared to be a psychological symptom of what was labeled in the military as mild anxiety/depression."  The examiner noted the Veteran now has diagnoses of dysthymic disorder and sleep apnea.

The Court found that the December 2009 VA examination did not adequately address whether the Veteran currently suffered from insomnia, as distinct from his sleep apnea and psychiatric symptoms, which is the result of or began during service.  The Court found that the Board erred in relying on the examination, and found that the Board "must provide a medical examination that discusses whether [the Veteran's] insomnia is related to his psychiatric condition or is a separate disability.  As such, the claim is remanded for an additional opinion.

As noted above, in a September 2012 rating decision, the Appeals Management Center (AMC) granted entitlement to TDIU.  In May 2013, the Veteran provided a timely notice of disagreement with the effective date of the grant of TDIU.  Where, as here, a timely Notice of Disagreement is filed, the appellate process has commenced, and the Veteran is entitled to a Statement of the Case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The claims file, a copy of this remand, and access to virtual records should be made available to the December 2009 VA examiner, if available.  The examiner is asked to review the evidence and answer the following questions:

(a) Does the Veteran currently suffer from a sleep disorder other than sleep apnea?  Specifically, address whether the Veteran currently (from October 2006 to the present) has a diagnosis of insomnia.

(b) If the Veteran currently suffers from a sleep disorder other than sleep apnea, then is the sleep disorder distinct from his psychiatric symptoms of chronic sleep impairment?  Please site to any evidence used to reach the offered conclusion.

(c) Is insomnia a disability or a symptom of a disability? 

Provide complete rationales for all opinions expressed.

2.  Readjudicate the issue of service connection for sleep impairment/insomnia.  If the determination of this claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

3.  Issue a Statement of the Case with regard to the issue of entitlement to an effective date earlier than December 21, 2011 for the grant of TDIU.  If, and only if, the Veteran completes his appeal by filing a timely Substantive Appeal on this issue should the claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



